Case 19-06316-RLM-11           Doc 123      Filed 11/11/19      EOD 11/11/19 14:09:11           Pg 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


 In re:                                                       Chapter 11

 GEORGIA DIRECT CARPET, INC., et al. 1                        Case No. 19-06316-RLM-11

                    Debtors.                                  (Jointly Administered)


 BARRON BUSINESS CONSULTING, INC.'S NOTICE OF DRAW FOR SEPTEMBER
                 3, 2019 THROUGH OCTOBER 31, 2019

          PLEASE TAKE NOTICE that on November 11, 2019, Barron Business

Consulting, Inc., as financial advisor to the above-captioned affiliated debtors and

debtors-in-possession (collectively, “Debtors”), submitted monthly invoices for fees and

expenses incurred between September 3, 2019 and October 31, 2019 (the “Invoices”),

in accordance with the Order Granting Debtors’ Motion for Order Under 11 U.S.C. §§

105(a) and 331 Establishing Procedures for Interim Compensation and Reimbursement

of Expenses for Professionals (Doc. No. 87) (the “Interim Compensation Procedures

Order”).

          PLEASE TAKE FURTHER NOTICE that the Invoices, attached hereto as Exhibit

A, seek compensations for $7,725.00 in fees (the “Fees”).

          PLEASE TAKE FURTHER NOTICE that any objections to the Invoices must be

filed and served upon the undersigned counsel by November 18, 2019, in accordance

with the Interim Compensation Procedures Order.




1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification

number, are: Georgia Direct Carpet, Inc. (9782); Georgia Direct West LLC (6140); and M3 Holdings LLC
(6140).
Case 19-06316-RLM-11      Doc 123     Filed 11/11/19   EOD 11/11/19 14:09:11      Pg 2 of 3



       PLEASE TAKE FURTHER NOTICE that if no objection is timely filed, Debtors

shall promptly pay 80% of the Fees identified in the Invoices, subject of final approval by

the Court at a future hearing; provided however, that pursuant to the Interim

Compensation Procedures Order, any payments made by the Debtors pursuant to the

Interim Compensation Procedures Order shall be in accordance with the terms of any

cash use orders and budgets, including but not limited to Doc. Nos. 52, 79, and 109.



                                          Respectfully submitted,

                                            /s/ Sarah L. Fowler
                                           Sarah L. Fowler (# 30621-49)
                                           Weston E. Overturf (# 27281-49)
                                           MATTINGLY BURKE COHEN & BIEDERMAN LLP
                                           155 East Market Street, Suite 400
                                           Indianapolis, IN 46204
                                           Phone: 317-664-7172
                                           sarah.fowler@mbcblaw.com
                                           wes.overturf@mbcblaw.com

                                          Counsel for Debtors and Debtors in
                                          Possession
Case 19-06316-RLM-11       Doc 123     Filed 11/11/19    EOD 11/11/19 14:09:11        Pg 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 11, 2019, a true and correct copy of the foregoing
was filed electronically. Notice of this filing will be served on the following parties through
the Court’s Electronic Case Filing System. Parties may access this filing through the
Court’s system.

U.S. Trustee                               ustpregion10.in.ecf@usdoj.gov
Laura A. DuVall                            Laura.Duvall@usdoj.gov
James E. Rossow, Jr.                       jim@rubin-levin.net
Meredith R. Theisen                        mtheisen@rubin-levin.net
Adam Garth Forrest                         aforrest@bbkcc.com
Edward M King                              tking@fbtlaw.com
Bryan Sisto                                bsisto@fbtlaw.com

        I further certify that on November 11, 2019, a copy of the foregoing was mailed
by first-class U.S. Mail, postage prepaid, and properly addressed to the following:

 Allan Browning
 Browning Chapman, LLC
 9900 Westpoint Drive
 Suite 128
 Indianapolis, IN 46256



                                           /s/ Sarah L. Fowler
                                           Sarah L. Fowler
